DETAILED ACTION
Status of the Claims
1.	 Claims 33-52 are pending.
Status of the Rejections
2.	Rejection of claims 47 and 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendments.
	Rejection of claims 33, 34 40, 41, 48 and 49 under 35 U.S.C. 103 is being modified to address amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 33, 34, 36, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (Nanoscale, 2014, 6, 13613-13622) in view of Zhang et al. (ACS Appl. Mater. Interfaces, 2014, 6, 12808-12814) and Zainudin et al. (Anal. Methods, 2014, 6, 7935-7941).
Claim 33, Griffiths et al. teach a three electrode system (see abstract and Fig 4B) comprising:
	an on-chip electrode platform disposed on a substrate (see Fig 4B), comprising:
		a laser scribed graphene (LSG) counter electrode;
		a LSG working electrode; and 
		a LSG reference electrode, all the three electrodes have 3-D geometry (see Fig 1, Panel B shows 3-D structure of LSG area);
	The LSG electrode characteristic inherently include self-standing macro/mesoporous 3D morphology as evidenced by applicant’s specification (See PGPUB [0056]).
	Griffiths et al. teach LSG electrode could be used for biosensing (page13621, col. 1) but do not teach the LSG working electrode includes 1-pyrenbutyric acid anchored to graphene of the LSG electrode and further includes an amino-functionalized biorecognition element attached to the anchored 1-pyrenbutyric acid to bind to biological target. 
	However, Zhang et al. teach 3-D graphene electrode functionalized with perylene tetracarboxylic acid (PTCA) to immobilized laccase and dopamine for the detection of glucose (abstract). Zhang et al. do not teach 1-pyrenbutyric acid attached to an amino-functionalized biorecognition element as the functional moiety. However, Zainudin et al. teach graphene could be functionalized with PTCA or pyrenebutyric acid (PyBA) which is further attached to amino functionalized pDNA to bind to target cDNA (page 7935, col. 2, paragraph 1, Scheme 1 and page 7936, Functionalization and hybridization). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Zhang et al. and Zainudin et al. teachings to functionalized the LSG electrode of Griffiths et al. with pyrenebutyric acid (PyBA) modified with amino functionalized pDNA in order to function the device as biosensor for detecting target DNA.

Claim 34, Griffiths et al. in view of Zainudin et al. teach an aptamer (pDNA) is attached to pyrenebutyric acid (see Zainudin et al. Scheme 1).

Claim 36, Griffiths et al. teach the substrate is a polyethylene terephthalate (reads on polymer) (see Experimental, section Materials). 

Claim 38, Griffiths et al. in view of Zhang et al. teach the 3D morphology is comprised of macroporous surface with mesoporous on top (see Zhang page 12810, col. 2).

Claim 39, Griffiths et al. teach self-standing macro/mesoporous 3D morphology has surface area of 7.1 mm2 (page 13620, col. 2, Laser-scribed graphene electrodes) but do not teach the surface area of 7 to 10 mm2. However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Zhang et al. and Zainudin et al. as applied to claim 33 above, and further in view of Claussen et al. (Adv. Funct. Mater. 2012, 22, 3399-3405).
Claim 35, modified Griffiths et al. do not teach the working electrode includes Pt nanoparticles disposed on the surface.
However, Claussen et al. teach a biosensor based on graphene petal nanosheets having three dimensional structure (see title and page 3403, col. 1) comprised of platinum nanoparticles deposited on graphene petal edges to enhance electrochemical performance of the graphene (page 3400, col. 1). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Claussen et al. teaching to deposit platinum nanoparticles onto the graphene working electrode of Griffiths et al. because the platinum nanoparticles would greatly improve electrochemical performance of the graphene working electrode which in turn would enhance sensitivity of the overall device. 

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Zhang et al. and Zainudin et al. as applied to claim 33 above, and further in view of Das et al. (Nanoscale, 2016, 8, 15870).
	Claim 37, modified Griffiths et al. teach the substrate is a polyethylene terephthalate (see Experimental, section Materials) but do not teach it is comprised of polyimide. 
	However, Das et al. teach laser printing 3D graphene nanostructures on a polyimide substrate to form biosensors (see abstract and page 15872, col. 1, paragraphs 1 and 2). 
	Therefore it would have been obvious from the teaching of Das et al. that biosensors comprised of 3D graphene electrode could be formed on polyimide substrate and simple substitution of one known material for the other i.e. substituting Griffiths polyethylene terephthalate substrate for the polyimide would have been obvious and would have yield predictable results. 

Claims 40, 41, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (Nanoscale, 2014, 6, 13613-13622) in view of Zhang et al. (ACS Appl. Mater. Interfaces, 2014, 6, 12808-12814), Zainudin et al. (Anal. Methods, 2014, 6, 7935-7941) and Das et al. (Nanoscale, 2016, 8, 15870).
Claim 40, Griffiths et al. teach method of making a three electrode system on a substrate (reads on chip electrode platform) (see abstract and Figs 1 and 4B) comprising directing a laser to form a laser scribed graphene (LSG) counter electrode, a LSG working electrode and a LSG reference electrode, all the three electrodes have 3-D geometry (see Fig 1, Panel B shows 3-D structure of LSG area).
	The LSG electrode characteristic inherently include self-standing macro/mesoporous 3D morphology as evidenced by applicant’s specification (See PGPUB [0056]).
	Griffiths et al. teach LSG electrode could be used for biosensing (page13621, col. 1) but do not teach the LSG working electrode is anchored with 1-pyrenbutyric acid and further coupled with an amino-functionalized biorecognition element attached to the anchored 1-pyrenbutyric acid to bind to biological target. 
	However, Zhang et al. teach 3-D graphene electrode functionalized with perylene tetracarboxylic acid (PTCA) to immobilized laccase and dopamine for the detection of glucose (abstract). Zhang et al. do not teach 1-pyrenbutyric acid attached to an amino-functionalized biorecognition element as the functional moiety. However, Zainudin et al. teach graphene could be functionalized with PTCA or pyrenebutyric acid (PyBA) which is further attached to amino functionalized pDNA to bind to target cDNA (page 7935, col. 2, paragraph 1, Scheme 1 and page 7936, Functionalization and hybridization). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Zhang et al. and Zainudin et al. teachings to functionalized the LSG electrode of Griffiths et al. with pyrenebutyric acid (PyBA) modified with amino functionalized pDNA in order to function the device as biosensor for detecting target DNA.
Griffiths et al. teach the substrate is a polyethylene terephthalate (see Experimental, section Materials) but do not teach it is comprised of polyimide. 
	However, Das et al. teach laser printing 3D graphene nanostructures on a polyimide substrate to form biosensors (see abstract and page 15872, col. 1, paragraphs 1 and 2). 
	Therefore it would have been obvious from the teaching of Das et al. that biosensors comprised of 3D graphene electrode could be formed on polyimide substrate and simple substitution of one known material for the other i.e. substituting Griffiths polyethylene terephthalate substrate for the polyimide would have been obvious and would have yield predictable results. 

Claim 41, Griffiths et al. in view of Zainudin et al. teach an aptamer (pDNA) is attached to pyrenebutyric acid (see Zainudin et al. Scheme 1).

Claim 42, Griffiths et al. teach focused beam of laser scribing is used to make the graphene electrode (see Fig 1) and such focused beam could produce temperature of about 2500 oC as supported by applicant’s specification (see PGPUB [0048]).
Claim 43, Griffiths et al. teach the LSG electrode has height of 10 microns (page 13615, col. 1) but do not teach thickness or height of 10 microns to 50 microns. However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 44, Griffiths et al. in view of Zhang et al. teach the 3D morphology is comprised of macroporous surface with mesoporous on top (see Zhang page 12810, col. 2).

Claims 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Zhang et al., Zainudin et al. and Das et al. as applied to claim 40 above, and further in view of Claussen et al. (Adv. Funct. Mater. 2012, 22, 3399-3405).
Claims 45 and 46, modified Griffiths et al. do not teach the working electrode includes Pt nanoparticles disposed on the surface using electrodeposition.
However, Claussen et al. teach a biosensor based on graphene petal nanosheets having three dimensional structure (see title and page 3403, col. 1) comprised of platinum nanoparticles electrodeposited on graphene petal edges to enhance electrochemical performance of the graphene (page 3400, col. 1 and page 3404, col. 1, paragraph 2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Claussen et al. teaching to deposit platinum nanoparticles onto the graphene working electrode of Griffiths et al. because the platinum nanoparticles would greatly improve electrochemical performance of the graphene working electrode which in turn would enhance sensitivity of the overall device. 

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Zhang et al., Zainudin et al. and Das et al. as applied to claim 40 above, and further in view of Arumugan et al. (US 2013/0213823). 
	Claim 47, modified Griffiths et al. teach Kapton coating is applied as passivation layer on the LSG working electrode (see Griffiths, page 13620, section Laser-scribed graphene electrodes) but do not teach the passivation layer is PDMS as claimed. 
	However, Arumugan et al. teach an electroanalytical sensor based on microelectrode arrays passivated with PDMS or other suitable polymers [0019].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Arumugan et al. teaching to use PDMS as the choice of material for passivation layer in the Griffiths et al. device because simple substitution of one known material for the other would have been obvious and would have yield predictable results.

Claims 48, 49, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zainudin et al. (Anal. Methods, 2014, 6, 7935-7941) in view of Zhang et al. (ACS Appl. Mater. Interfaces, 2014, 6, 12808-12814) Griffiths et al. (Nanoscale, 2014, 6, 13613-13622) and Huo et al. (US 7,439,055).
Claim 48, Zainudin et al. teach method of determining presence of DNA (reads on particular biological target) in a hybrid solution (reads on liquid) (page 7938, section DNA sensing), the method comprising: 
	a three electrode system immersed in the hybrid solution, the three electrode is comprised of graphene working electrode, platinum counter electrode and Ag/AgCl reference electrode, wherein the graphene working electrode is functionalized with PTCA or pyrenebutyric acid (PyBA) which is further attached to amino functionalized pDNA to bind to target cDNA (page 7935, col. 2, paragraph 1, scheme 1 and page 7936, Functionalization and hybridization and page 7937, Electrochemical measurements);
removing the electrode system from the hybrid solution (page 7936, Funtionalization and hybridization); and
detecting the presence of DNA (page 7935, col. 2, paragraph 1). 
Zainudin et al. do not teach three electrodes arranged on chip electrode platform on a substrate and also do not teach the three electrodes are three-dimensional laser scribed graphene electrodes having self-standing macro-mesoporous three dimensional morphology.
However, Griffiths et al. teach a three electrode system on a substrate (reads on chip electrode platform) (see abstract and Figs 1 and 4B) comprising a laser scribed graphene (LSG) counter electrode, a LSG working electrode and a LSG reference electrode, all the three electrodes have 3-D geometry (see Fig 1, Panel B shows 3-D structure of LSG area).The LSG electrode characteristic inherently include self-standing macro/mesoporous 3D morphology as evidenced by applicant’s specification (See PGPUB [0056]). Griffiths et al. teach LSG electrode could be used for biosensing (page13621, col. 1). Moreover, Zhang et al. teach 3-D graphene electrodes have open and interconnected network structure with the higher surface area compared to 2D graphene electrode, thus making the electrode beneficial for immobilization of biomolecules (page 12810, col. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Griffiths and Zhang et al. teachings to substitute planar three electrode system Zainudin et al. with 3D graphene electrode system because it provide higher surface area compared to 2D graphene electrode, thus making the electrode beneficial for immobilization of biomolecules.
	Zainudin et al. do not teach performing differential pulse voltammetry to determine DNA in the liquid. 
	However, Huo et al. teach method of detecting biomolecules in solution comprised of contacting a conducting electrode functionalized with probe molecules with the target biomolecules such as DNA and measuring electrical response of the electrode based on differential pulse voltammetry (see abstract and Fig 6 and col. 6, ll. 64-67 over to col. 7, ll. 1-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Huo et al. teaching to try utilizing DPV technique in Zainudin et al. method for the detection of DNA because it was known technique in art for the detection of biomolecules such as DNA and thus its use would have yield same results with reasonable expectation. 

Claim 49, Zainudin et al. teach an aptamer (pDNA) is attached to pyrenebutyric acid (see Zainudin et al. Scheme 1).

Claim 50, modified Zainudin et al. teach rinsing the electrode chip with ultrapure water after removing it from hybridization solution and before detecting the DNA with the differential pulse voltammetry (page 7936, Functionalization and hybridization).

Claim 52, Zainudin et al. in view of Zhang et al. teach the 3D morphology is comprised of macroporous surface with mesoporous on top (see Zhang page 12810, col. 2).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Zhang et al. and Zainudin et al. and Huo et al. as applied to claim 48 above, and further in view of Das et al. (Nanoscale, 2016, 8, 15870).
	Claim 51, modified Zainudin et al. teach the substrate is a polyethylene terephthalate (see Griffiths, Experimental, section Materials) but do not teach it is comprised of polyimide. 
	However, Das et al. teach laser printing 3D graphene nanostructures on a polyimide substrate to form biosensors (see abstract and page 15872, col. 1, paragraphs 1 and 2). 
	Therefore it would have been obvious from the teaching of Das et al. that biosensors comprised of 3D graphene electrode could be formed on polyimide substrate and simple substitution of one known material for the other i.e. substituting Griffiths polyethylene terephthalate substrate for the polyimide would have been obvious and would have yield predictable results. 

Response to Arguments
Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 11 that cited reference Zainudin shows page 7936 and scheme 1 that after the PyBA acid is attached to graphene electrode, a pDNA portion of gene of E. coli is detected with functionalized graphene electrode. In response, examiner respectfully disagrees with applicant’s interpretation. Zainudin’s Scheme 1 and section Functionalization and hybridization section on page 7936 teach after the attached of PyBA, probe DNA (pDNA) is attached to PyBA to form “pDNA-PyBA-rGO” electrode which is then utilized to detect target or complementary DNA (cDNA) of E coli via hybridization (see abstract). Moreover, probe DNA (pDNA) which is comprised of NH2 group is not the target DNA but instead cDNA is the target DNA to be detected (see Table 1 and Fig 6 and section DNA biosensing). Zainudin clearly teaches the PyBA carboxyl group is used for immobilizing pDNA comprised of NH2 group and not for detection of DNA as asserted by applicant (see highlighted passage below and Table 1). DNA detection occurs when it hybridize with its complementary strand to form double strand DNA as shown in scheme 1 of Zainudin. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant further argues on pages 11 and 12, that biological target of Zainudian is pDNA i.e. pDNA is not part of the device and that pDNA is the detection target for the PyBA-rGO electrode according to DNA biosensing section on page 7938.
In response, examiner disagrees with applicant assertion. Fair reading of DNA biosensing section on page 7938 as shown below clearly teaches “pDNA” is part of the electrode i.e. pDNA was immobilized on to the PyBA to form the modified electrode which then incubated/hybridized with cDNA at different concentration for its detection. 

                     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795